                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW MEXICO

VERONICA ANN BACA,

       Plaintiff,

v.                                                                     Civ. No. 20-225 WJ/GJF

ANDREW M. SAUL,
Commissioner of the Social Security
Administration,

       Defendant.

                  ORDER ADOPTING MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       The Magistrate Judge filed his Proposed Findings and Recommended Disposition

(“PFRD”) on April 13, 2021, in which he recommended that the decision of the Administrative

Law Judge be affirmed. [ECF 30]. The PFRD notified the parties of their ability to file objections

no later than April 27, 2021 (fourteen days after filing of the PFRD), and that failure to do so

waived appellate review. As neither party filed any objections by that date, the Court concludes

that appellate review has been waived.

       Wherefore,

       IT IS ORDERED that:

1. The Magistrate Judge’s PFRD [ECF 30] is ADOPTED;

2. Plaintiff’s Motion to Remand [3CF 23] is DENIED; and

3. A final order is entered concurrently herewith DISMISSING THIS CASE WITH

PREJUDICE.

                                      _______________________________________
                                      WILLIAM P. JOHNSON
                                      CHIEF UNITED STATES DISTRICT JUDGE
